Citation Nr: 1758142	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  06-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for a service-connected right knee disability, other than on the basis of instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for right knee status post anterior cruciate ligament repair and assigned a 10 percent disability rating effective October 10, 2004.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

The Veteran appealed the evaluation assigned in the January 2005 rating decision, and in an April 2015 decision, the Board denied the issue of entitlement to an initial disability rating in excess of 10 percent for right knee instability for the service-connected right knee status post anterior cruciate ligament repair, but found that a separate evaluation was warranted for right knee degenerative joint disease (DJD) with painful limited motion.  

As the Board has already rendered a decision on the issue of entitlement to a higher initial disability rating for right knee instability, and there is no indication in the record that the Veteran has either requested reconsideration or appealed the decision to the Court of Appeals for Veterans Claims (the Court), that portion of the claim is final and is not now before the Board.  The remainder of the claim was remanded for a new VA examination and for the RO to assign a separate evaluation for DJD with painful motion, in the first instance.

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2016 rating decision, the RO effectuated the Board's decision granting a separate evaluation for right knee DJD with painful limited motion, and assigned a 10 percent evaluation on the basis of demonstrated painful motion of the right knee.

The appeal was returned to the Board, who again remanded the issue for further development in March 2017 in light of the most recent decisions from the Court, to include providing the Veteran with an additional VA examination of his right knee to test for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. 

Following a June 2017 VA examination of the right knee, the RO recharacterized the right knee DJD with painful limited motion as "cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, and increased the disability rating from 10 percent to 20 percent effective June 5, 2017.

The issue has since been returned to the Board for further appellate review.  The Board apologies for the delay in the full adjudication of this case.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected right knee degenerative joint disease has manifested in painful motion and has been shown to result in range of motion of, at worst, flexion limited to 95 degrees; limitation of extension has not been demonstrated.

2.  Degenerative tears of the posterior horn of the Veteran's medial and lateral menisci were first confirmed by an August 6, 2007 MRI; the evidence is at least equally balanced that the Veteran has had frequent episodes of pain, locking, and effusion since April 9, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for right knee DJD with painful motion have been met for the entire appeal period; the criteria for higher evaluations based on limitation of flexion or extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a separate 20 percent disability rating, but no higher, for meniscal disability of the right knee have been met from April 9, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155  (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the claims file.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In an August 2016 rating decision, the RO effectuated the Board's April 2015 decision granting a separate evaluation for right knee DJD with painful limited motion; the RO assigned a separate 10 percent evaluation on the basis of demonstrated painful motion of the right knee under DC 5260, per 38 C.F.R. § 4.59.  In an August 2017 rating decision, the RO recharacterized the right knee disability as "cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, and increased the disability rating from 10 percent to 20 percent effective June 5, 2017 under DC 5258.

Under 38 C.F.R. § 4.71a, DC 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2017).

DC 5257 is used for rating instability, a decision on which was already rendered by the Board in April 2015; such manifestations of the right knee disability or not for consideration by the Board at this time. 

Under DC 5258, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic and a 20 percent disability rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2017).

Under DC 5260, a 10 percent disability rating is assigned when flexion of the leg is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2017). 

Under DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; and a 30 percent disability rating is assigned when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261 (2017).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2017). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For example, VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

When considering the evidence under the laws and regulations cited above, the Board finds that a 10 percent disability rating is warranted for the service-connected right knee disability on the basis of objective evidence of painful motion throughout the appeal period.  Arthritis was objectively shown in an August 2007 MRI, and the Veteran has been observed as having pain during range of motion testing at various examinations throughout the appeal period.  While range of motion testing has not demonstrated limited motion of the right knee to a degree which would be compensable under DCs 5260 or 5261, 38 C.F.R. § 4.59 instructs that actually painful joints are entitled to at least the minimum compensable rating for the joint and DC 5003 provides for a 10 percent disability rating when degenerative arthritis of a major joint is established by X-ray findings but the limitation of motion of the specific joint is at a noncompensable level under the appropriate diagnostic codes.

A disability rating in excess of 10 percent is not found warranted for right knee arthritis with painful limited motion.  Throughout the relevant appeal period, the majority of the evidence demonstrates right knee range of motion of between 100 or greater degrees of flexion and without any limitation of extension.  At worst, an April 2016 VA physical medicine and rehabilitation (PM&R) follow-up note documented flexion limited to approximately 95 degrees and a May 2015 VA PM&R note documented extension to "-5" degrees.  Even assuming that the "-5" degrees represented a typo and the Veteran's right knee extension was limited to 5 degrees in May 2015, the Veteran's right knee disability has never been shown to result in limited motion of a degree contemplated by a 10 percent rating under DCs 5260 or 5261 (flexion limited to 45 degrees or extension limited to 10 degrees, respectively).  

The Board has considered whether a higher 20 percent disability rating is appropriate considering the Veteran's description of flare-ups of pain and swelling seemingly related to weather changes, but finds such an award unwarranted in this case as the Veteran's demonstrated range of motion is significantly greater than the limitations contemplated for a 20 percent evaluation under DCs 5260 and 5261, and because the separate award assigned under DC 5259 contemplates frequent episodes of pain and effusion. 

Following a June 2017 VA examination of the right knee, the RO recharacterized the Veteran's service-connected right knee disability as "cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, and increased the disability rating from 10 percent to 20 percent effective June 5, 2017.  While the Board finds the award of a 20 percent disability rating under DC 5258 appropriate, the evidence of record demonstrated entitlement prior to the effective date currently assigned.  

Resolving all reasonable doubt in the Veteran's favor, entitlement to a separate 20 percent disability rating under DC 5258 is found warranted from the date of the April 9, 2011 VA examination, wherein the Veteran described pain, stiffness, warmth, redness, swelling, and tenderness of the right knee with severe flare-ups occurring every one to two months lasting for one to two days at a time. While the Board recognizes that the Veteran first mentioned that his right knee felt like it "locks up" at an April 2005 VA treatment visit, and degenerative tears of the posterior horn of the medial and lateral menisci were shown in an August 2007 VA MRI, the evidence prior to April 2011 does not demonstrate that the Veteran's meniscal impairment resulted in frequent episodes of locking and effusion into the joint.  The Veteran reported at an October 2010 VA PM&R appointment that his right knee "sometimes swells for no reason," and a December 2010 appointment that he had increased swelling "at times."  Such reports, however, are not found to describe "frequent episodes." 

In reaching its decision, the Board has considered the potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
There is no evidence the service-connected right knee disability involved impairment of the tibia and fibula, genu recurvatum, or ankylosis; evaluations under DCs 5256, 5262, or 5263 are therefore inapplicable in this case.  The Board acknowledges that the Veteran has described a large area of sensory loss/numbness of his right lateral leg from below the knee to the lateral mid leg, but finds that the most persuasive evidence of record indicates that such numbness is unrelated to the Veteran's service-connected right knee disability.  In an April 2016 VA examination report,  the examiner documented the Veteran's report of the location of his right lateral leg numbness but found that it was "extremely unlikely" that it was related to the Veteran's in-service right knee surgery because there was no specific injury correlating with the complaints.  He also found that the affected area described by the Veteran is inconsistent with involvement of any specific dermatomes from peripheral neuropathy affected nerve roots.  A preponderance of the evidence is therefore found to weigh against a finding that the Veteran is entitled to a separate rating based on right leg numbness.   

Finally, The Board is mindful of the Court's holding that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel to an increased rating claim when affirmatively raised by the claimant or reasonably raised by the record and when the question of unemployability is due, at least in part, to the disability on appeal for which an increased evaluation is being sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed an application for a TDIU in October 2014 asserting that his service-connected PTSD prevented him from working or following a substantially gainful occupation.  At the January 2015 Board hearing for the present appeal, the Veteran reported that he had been fired from his last job because of the frequency he had to miss work due to going to the hospital and therapy for his right knee.  He also stated it is "harder to get a job when they see you limping."  The RO denied the Veteran's claim of entitlement to a TDIU in a subsequent July 2015 rating decision.  Such adjudication constitutes a permissible bifurcation of the TDIU claim from the increased rating claim here on appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Given the foregoing, the Board concludes that because the TDIU claim was separately adjudicated and the Veteran did not submit a notice of disagreement with that decision, no appeal regarding entitlement to a TDIU is before the Board at this time.

Based on the foregoing, when resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected right knee disability meets the criteria for a 10 percent disability rating for degenerative joint disease on the basis of painful limited motion throughout the appeal period and a separate 20 percent disability rating for degenerative tears of the posterior horn of the medial and lateral menisci from April 9, 2011.  Such awards are warranted separate/in addition to the 10 percent evaluation currently assigned for right knee instability. The Board has found that a preponderance of the evidence is against the award of disability ratings in addition to or in excess of those listed above for the right knee disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the assignment of greater initial disability ratings than those awarded in this decision, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Veteran clearly has problems with this disability, it is important for him to understand that this is the basis of the current findings.  If he did not have any problems, there would be no basis for multiple compensable evaluations for this problem.    

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for a right knee disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied.  VA treatment records and lay statements from the Veteran have been associated with the claims file.  The Veteran has not identified any further outstanding evidence that he wishes VA to obtain on his behalf.

The Veteran appeared and testified at a hearing held before the undersigned VLJ in January 2015.  A transcript of this hearing is of record.  The Veteran was assisted at the hearing by an accredited representative from the American Legion and the VLJ explained the issue on appeal and suggested the submission of evidence that may have been overlooked, as required by the Court in Bryant v. Shinseki.  See 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has also been provided with a number of VA examinations of his right knee, wherein the examiners noted review of the claims file and documented the Veteran's reported medical history, current symptomatology, and the results of diagnostic testing.  The examiners provided the requested information as well as statements explaining their reasoning.  The examination reports are therefore found to provide sufficient information to address the relevant rating criteria.  They are found to be adequate for adjudicatory purposes and to fulfill VA's duty to assist by providing adequate examination and medical opinion.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board's March 2017 remand instructions, the Veteran was provided with an additional VA examination in June 2017 testing for pain on active and passive motion, and on weight-bearing and nonweight-bearing.  The examination report noted that pain was demonstrated on active motion and nonweight-bearing, and was absent with passive motion and weight-bearing.  This is found to substantially comply with the directives of the March 2017 Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

In finding that the Veteran has been provided with adequate VA examination relating to the present appeal, the Board recognizes that in the most recent VA examination conducted in June 2017, while the examiner documented objective evidence of pain on flexion and extension, there was no indication regarding at what degree of motion pain was first observed.  The examiner further stated an inability to assess what additional degree of limitation of motion would result from flare-ups or after repeated use over time, as this would require speculation with regard to these hypothetical situations.  While the Board could remand this matter yet again to request this additional information, such remand would likely result in additional delay and expenditure of resources without any reasonable possibility of  assisting the Veteran in demonstrating entitlement to a higher overall rating for the right knee (and may provide evidence against the current evaluations).  The Veteran's description of flare-ups "at times with cold, rainy weather" are not found to represent flare-ups of such frequency as would significantly alter the overall disability picture; the Veteran's prior description of swelling after repeated use is also already contemplated in the 20 percent evaluation assigned under DC 5258.  Objective range of motion testing of the knee demonstrated only a small amount of limited motion not closely approaching the limitation considered for the next higher rating, with the Veteran able to move the right knee from zero degrees extension and 120 degrees of flexion.  Any further impairment on flare-ups and after repetitive use would therefore need to be significant, and greater than what the Veteran has previously described, to warrant a higher disability rating under DeLuca.  See 8 Vet. App. 202 (1995).  Given these findings, additional remand is found unwarranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board does not wish to delay the Veteran's case once again. 

There is additionally  no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right knee disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time, in this case approximately six months, since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369(Fed. Cir. 2004). 

ORDER

A 10 percent disability rating for right knee degenerative joint disease with painful motion is granted.

An earlier effective date of April 9, 2011 for the award of a 20 percent disability rating for right knee meniscal disability (rated under 5258) is granted from April 9, 2011.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


